Appeal from a decision of the Workmen’s Compensation Board. Claimant was employed as a power press operator. On November 17, 1952 he slipped and fell in the course of employment and suffered a lumbar dorsal sprain. He was allowed total disability from April 13 to June 11, 1953 and partial disability thereafter until March 17, 1954 when the case was closed. In June, 1955 the case was reopened on the claim that he had a psychoneurosis due to the accident. The board found that “ claimant’s present condition is not causally related to the accident”. There is abundant proof in the record to sustain this finding. Although claimant argues on appeal that all the medical proof indicates that he is suffering a neurosis, one physician testified that in his opinion claimant was malingering. The board was not bound on the basis of the other medical testimony, some of which was equivocal in attribution of the neurosis to the injury, to find association between the mental condition and the accident. Decision unanimously affirmed, without costs. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.